Citation Nr: 1116236	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that declined to reopen the Veteran's previously denied claim of entitlement to PTSD on the basis that new and material evidence to reopen the claim had not been received.  The Veteran perfected a timely appeal of this determination to the Board.  Pursuant to the Veteran's relocation in November 2006, the RO in Jackson, Mississippi, assumed current jurisdiction of the claims file.

In August 2007, the Veteran appeared and offered testimony in support of his claim at a Travel Board Hearing before the undersigned.  The Veteran's testimony on that occasion has been transcribed and associated with his claims file.

The record indicates the Veteran's representative of record, Vietnam Veterans of America, did not have any personnel available at the RO at the time of the August 2007 hearing.  Acting on behalf of the Vietnam Veterans of America, the Veteran was represented at the hearing by the Disabled American Veterans. The Veteran, however, has not submitted an additional Appointment of Veterans Service Organization as Claimant's Representative (e.g., VA Form 21-22); so the Vietnam Veterans of America remain his appointed representative.

In a May 2008 decision, the Board reopened the Veteran's claim and remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits.  The AMC/RO completed the additional development as directed, denied the claim on the merits, and returned the case to the Board for further appellate review.

The May 2008 Board decision extended solely to the Veteran's PTSD claim.  There was no finding of new and material evidence as concerned another acquired mental disorder, to include dysthymia.  Hence, the Board has styled the issue of the case as shown on the cover sheet.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the May 2008 Board remand.

2.  Two of the Veteran's claimed stressors are confirmed.

3.  The preponderance of the evidence indicates the absence of a PTSD diagnosis that meets the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV).


CONCLUSION OF LAW

The requirements for entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  While the case was on remand, the AMC/RO notified the Veteran in June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter was fully content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in light of the fact the case was on remand specifically for development and a decision on the merits, the Board also finds the letter time-compliant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  He was provided full opportunity to participate in the decision on his claim via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  As a result, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates DSM-IV as the governing criteria for diagnosing PTSD.

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

If, however, the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The so called combat exception, however, does not obviate the need for evidence of a medical nexus between a current disability and military service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); see also Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

Initially, the Board notes that effective July 12, 2010, VA amended 38 C.F.R. § 3.304(f) in order to ease the evidentiary standard for the establishment of the required in-service stressor.  The RO has not adjudicated the Veteran's claim under the new version of the regulation.  However, as will be seen below, the RO concedes the Veteran's stressors, and the Board will concede them as well.  The success or failure of the Veteran's claim will depend on other factors.  Therefore, there is no harm to the Veteran's claim for the Board to proceed with adjudication without returning it to the RO for consideration of these changes.  

The Veteran served in Vietnam from March 1968 to March 1969.  In a February 2007 statement, he asserted that, when he was serving with the 37th Security Police Squadron (Cobra Flight) in January 1969 in Phu Cat, Vietnam, he was on tower guard when they were hit with rocket and enemy mortar fire, and he left his post for the bunker below his tower.  The Veteran also asserted in this statement that he was a gunner and participated on ambush teams, mortar crews, and recon missions.  Also, during his August 2007 Board hearing, he testified that, one night, at Phu Cat Air Force Base, between July and October, he was on duty on a tower and the tower adjacent to him, where a Sergeant Sledge was on duty, was hit by mortar or rockets and was demolished, and the Veteran went down from his tower into the bunker.  The Veteran also stated that he did not know whether Sergeant Sledge had survived the attack or not.  Another incident reported by the Veteran involved an activation of a trip wire flare within the inner perimeter of the installation.  Orders were issued to a mounted M60 machine gun crew to reconnoiter the area where the flare was activated.  The Veteran asserts that was done after daylight and dead bodies of the enemy, torn to pieces riddled with bullets, were discovered.  He described it as a sight he would never forget.

The Board notes that the Veteran's August 2008 account of the incident does not specifically place him on the mounted M60 team, nor did he specifically state that the team, or other personnel the night before, fired at or into the area.  Nonetheless, in light of the probable surrounding circumstances, and in consideration of the circumstances of his service, that is, activation of a trip flare during the night, the Board finds that the incident in all probability resulted in security personnel firing into the area.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. §§3.102, 3.303(a).

The AMC/RO submitted the Veteran's claimed stressors to the U. S. Army and Joint Services Records Research Center (JSRRC) for research and possible verification.  The February 2010 JSRRC report notes Phu Cat Air Base (AB) was hit with a sapper attack in February 1969 that resulted in one wounded in action, four Viet Cong/North Vietnam Army casualties, and one prisoner of war.  As a result, the JSRRC report suggested the Veteran's claimed stressor be conceded.
The JSRRC report noted further that the records searched revealed no instances of rocket or mortar attacks at Phu Cat AB during the time the Veteran was in Vietnam.  The Veteran's Performance Report for the period January 1968 to October 1968, however, specifically notes that, "[d]uring enemy mortar attacks against the installation he reacted quickly and calmly - maintaining his composure during the difficult periods."  The Board finds no basis on which to reject this official record from the Veteran's service personnel records.  Hence, the Board finds the above two claimed stressors confirmed.  Nonetheless, applicable regulations require that his stressors be medically linked with a valid diagnosis of PTSD.  38 C.F.R. § 3.304(f).

The evidence includes VA examination reports and treatment records dating back to May 1986.  Prior to 2003, the diagnoses of these records were of affective disorders, various types of depression and personality disorder.  Only a January 1987 treatment note includes questionable PTSD in the diagnoses.  A very extensive September 1991 VA PTSD examination failed to reach a diagnosis of PTSD.  

The first diagnosis of PTSD was made in May 2003 in a VA psychiatric emergency room by a psychologist.  A VA social worker diagnosed PTSD in June 2003.  

The Veteran visited a VA psychiatrist in July 2003.  The Veteran's experiences in Vietnam were reviewed, and he reported several incidents, including an attack on his base and the destruction of the guard tower.  The diagnosis was PTSD.  Additional treatment records from this same VA psychiatrist dating through February 2004 also include diagnoses of PTSD with a depressed mood.  

A January 2006 VA treatment record signed by a nurse practitioner includes a history of depression and probable PTSD since 1986.  However, the final assessment was for depression only.  

The March 2010 VA examination report notes that the examiner conducted a review of the claims file.  The examiner noted the Veteran's medical and psychiatric history and his prior diagnoses.  Some of the symptoms reported by the Veteran were social withdrawal and anhedonia, he did not "want to be bothered with nothing."  (Quotes in original).  He also described his sleep as excessive-sleeping at least 10 hours a night.  He denied any pre-military trauma that could have contributed to the development of PTSD.  The Veteran reported numerous post-service law enforcement infractions.

Mental status examination was essentially unremarkable.  In the area of judgment, however, the examiner noted the Veteran did not understand the outcome of his behavior and as to insight, the Veteran only partially understood that he has a problem.  Sleep impairment was noted on the Veteran's report of excessive sleep.  He did not exhibit inappropriate behavior, but his interpretation of Proverbs was inappropriate, and the Veteran endorsed occasional homicide ideation but no plan.  He denied suicide ideation.  The examiner assessed the Veteran's impulse control as poor.  Remote, recent, and immediate, memory were intact.

When the examiner asked the Veteran to relate his traumatic experiences, the Veteran described an incident where he was bitten on the arm by a spider when he reached for a mortar illumination round, and he had to obtain medical treatment.  He indicated that he did not know whether the spider was poisonous.  Other symptoms the Veteran reported were difficulty concentrating, exaggerated startle response, avoidant behaviors, and nightmares.  He described the nightmares involved him getting beat up, running in slow motion; or, dreaming he could fly.  He denied any current flashbacks, recurrent combat nightmares, or significant avoidance or re-experiencing symptoms that impaired functioning.

The examiner administered the Minnesota Multiple Personality Inventory-2 and the Mississippi Scale for Combat-Related PTSD.  The examiner assessed the results as valid.  The Veteran's score of 119 on the Mississippi Scale was not consistent with a diagnosis of PTSD, as it was below the usual cutoff score, and the PTSD profile was suggestive of chronic depression with social isolation and antisocial tendencies-not prolonged stress symptoms.  The examiner noted that the Veteran did not meet the DSM-IV stressor criterion and rendered an Axis I diagnosis of dysthymia.

The Veteran's representative asserts in the February 2011 Informal Hearing Presentation that the examination was inadequate, and the Board should remand for another examination.  The primary basis for this assertion is the examiner's notation that the Veteran did not describe any traumatic events that met DSM-IV criteria.  The representative notes that it was the result of an unfortunate oversight by the Veteran; and further, the Veteran believes the examiner failed to consider pertinent records that would have provided that information.  The Board disagrees with, and rejects, the assertions.

The examination request submitted by the AMC/RO specifically noted that the Veteran's claimed stressor was conceded, and the examiner reviewed the claims file.  Indeed, the examination report notes that the claims file showed that the Veteran had described many other events that might be classified as traumatic, but he did not mention any of them at the examination.  Most important, the Board notes, the examiner noted that the Veteran did not describe clinically significant PTSD symptoms.  The Board finds no requirement for the examiner to have asked leading questions of the Veteran.  Constant recall of such defining life experiences generally require no prompting.  Further, even in the absence of specific questions about the claimed traumatic events, were the Veteran laboring under significant PTSD symptoms at the examination, they would have been apparent to the trained eye of the examiner.  This factor is in addition to the fact that the diagnostic tests administered did not indicate the presence of PTSD, which the Board finds to be very significant.

In light of the above, the Board finds that entitlement to service connection for PTSD is not warranted.  Most of the VA psychiatric records dating back to the 1980s have not included a diagnoses of PTSD.  Only the records from late 2003 to early 2004 include diagnoses of PTSD, but they have not been replicated since that time.  The Board notes that the two most extensive examinations were the September 1991 VA PTSD examination, and the most recent VA examination that was conducted in March 2010.  The March 2010 examination included a review of the claims folder, which included all the previous PTSD diagnoses in questions as well as the Veteran's claimed stressors.  The Veteran was interviewed and examined, and he was administered psychological diagnostic testing.  This did not result in a diagnosis of PTSD.  The Board is constrained to find the preponderance of the evidence is against the claim, as the Veteran's confirmed stressors are not linked to a diagnosis of PTSD.  38 C.F.R. §§ 3.303, 3.304(f).  

The benefit sought on appeal is denied.  As noted in the Introduction, the Veteran has previously been denied entitlement to service connection for dysthymia, and that acquired mental disorder is not involved in this decision.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 3.156(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PTSD is denied.

____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


